 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 1 of 24 Page ID #:5368



1    Kolin C. Tang (SBN 279834)
     SHEPHERD, FINKELMAN, MILLER
2     & SHAH, LLP
     1401 Dove Street, Suite 540
3    Newport Beach, CA 92660
     Telephone: (323) 510-4060
4    Facsimile: (866) 300-7367
     ktang@sfmslaw.com
5
     Counsel for Plaintiffs, on behalf of themselves
6    and all others similarly situated
7    [Additional Counsel on Signature Page]
8                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
      BILL SCHEPLER and ADRIAN             )           CASE NO. 2:18-cv-6043-GW-AFM
10    GARCIA, On Behalf of Themselves and  )
      All Others Similarly Situated,       )           Assigned to: Hon. George H. Wu
11                                         )           Courtroom: 9D
                     Plaintiffs,           )
12                                         )           PLAINTIFFS’ NOTICE OF
            v.                             )           MOTION AND MOTION TO
13                                         )           LIMIT CONSIDERATION OF
      AMERICAN HONDA MOTOR CO.,            )           THE EXPERT REPORT OF
14    INC.,                                )           DOUGLAS YOUNG, PH.D.;
                                           )           MEMORANDUM OF POINTS
15                   Defendant.            )           AND AUTHORITIES
                                           )
16                                         )           Date: October 1, 2020
                                           )           Time: 8:30am
17                                         )           Place: United States Courthouse
                                           )                  350 West 1st Street
18                                         )                  Los Angeles, CA 90012
                                           )                  Courtroom 9D, 9th Floor
19                                         )
                                           )
20
      ____________________________________ )
21
22
23
24
25
26
27
28
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 2 of 24 Page ID #:5369



 1      NOTICE OF MOTION AND MOTION TO LIMIT CONSIDERATION
 2   TO DEFENDANT AND ITS ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE THAT ON October 1, 2020, at 8:30 AM, in
 4   Courtroom 9D of the United States District Court for the Central District of
 5   California, before the Honorable George H. Wu, Plaintiffs, Bill Schepler and
 6   Adrian Garcia (collectively, “Plaintiffs”), will, and hereby do, move the Court to
 7   limit its consideration of the report and testimony of Douglas Young, Ph.D (“Dr.
 8   Young”) in connection with their Motion for Class Certification (“Mot. for Class
 9   Cert.”).
10         Pursuant to Ninth Circuit authority set forth in Sali v. Corona Reg’l Med.
11   Ctr., 909 F.3d 996, 1006-07 (9th Cir. 2018), the Court does not determine
12   admissibility at the class certification stage. As such, Plaintiffs only ask the Court
13   to afford little or no weight to Dr. Young’s conclusions and opinions because they
14   fail to satisfy the standard of Federal Rule of Evidence 702 and Daubert v. Merrell
15   Dow Pharm., Inc., 509 U.S. 579 (1993).
16         The Court need not grant this Motion in order to grant class certification.
17   Because Defendant, American Honda Motor Co. Inc. (“Defendant” or “AHM”)
18   offers Dr. Young’s opinions and report (Pl. Ex. WW (also filed at Dkt. No. 91-5)
19   (Report of Douglas Young, Ph.D. dated June 11, 2020) (“Pl. Ex. WW”)) in support
20   of its Memorandum of Law in Opposition to Plaintiffs’ Motion for Class
21   Certification (Dkt. No. 93) (“Opposition”), its Motion for Summary Judgment on
22   Plaintiff Adrian Garcia’s Claims (Dkt. No. 91-3) (“MSJ”), and its Motion to
23   Exclude the Report and Testimony of Gary Whitman (Dkt. No. 91-2) (“MTE
24   Whitman”), the Court should consider the relevant Daubert factors and afford Dr.
25   Young’s opinions no weight.
26
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 1
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 3 of 24 Page ID #:5370



 1         Plaintiffs only move at this time with respect to Dr. Young’s opinions that
 2   are referenced in AHM’s Opposition, MSJ, and MTE Whitman, and reserve the
 3   right to seek exclusion of all of Dr. Young’s opinions prior to trial.
 4         This motion is made following the conference of counsel pursuant to Local
 5   Rule 7-3, which took place on July 30, 2020 via teleconference. Defendant
 6   opposes this Motion.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 2
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 4 of 24 Page ID #:5371



                                             TABLE OF CONTENTS
 1
 2   NOTICE OF MOTION AND MOTION TO LIMIT CONSIDERATION ................i

 3   TABLE OF AUTHORITIES .................................................................................... ii
 4
     INTRODUCTION .....................................................................................................1
 5
 6   BACKGROUND .......................................................................................................2
 7   I. Dr. Young’s Studies and Data .............................................................................. 3
 8
     LEGAL STANDARD ................................................................................................7
 9
10   ARGUMENT .............................................................................................................9
11   I.    Dr. Young’s Conclusions Are Not Reliable and Ignore the Actual
12         Data He Collected ...............................................................................................9
13   II. Certain of Dr. Young’s Conclusions Are Irrelevant Because They
14       Do Not Pertain To Plaintiffs’ Theory Of The Case ..........................................14
15   CONCLUSION ........................................................................................................16
16
17
18
19
20
21
22
23
24
25
26
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                  i
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 5 of 24 Page ID #:5372



                                           TABLE OF AUTHORITIES
 1
 2                                                                                                                 Page(s)
     Cases
 3
 4   Cabrera v. Cordia Corp.,
      134 F.3d 1418 (9th Cir. 1998) ..............................................................................12
 5
 6   Daubert v. Merrell Dow Pharm., Inc.,
      4 F.3d 1311 (9th Cir. 1995) ....................................................................................8
 7
 8   Daubert v. Merrell Dow Pharm., Inc.,
      509 U.S. 579 (1993) .........................................................................................i, 7, 8
 9
10   Estate of Barabin v. AstenJohnson, Inc.,
      740 F.3d 457 (9th Cir. 2014) ..............................................................................8, 9
11
12   Gonzalez v. Harley-Davidson Motor Co.,
      2005 WL 8160757 (D. Ariz. Aug. 23, 2005)........................................................11
13
14   Graves v. Mazda Motor Corp.,
      675 F. Supp. 2d 1082, 1103 (W.D. Okla. 2009) ...................................................16
15
16   Kumho Tire Co. v. Carmichael,
      526 U.S. 137 (1999) ................................................................................................8
17
18   Lust ex rel. Lust v. Merrell Dow Pharms. Inc.,
      89 F.3d 594 (9th Cir. 1996) ..................................................................................12
19
20   Sali v. Corona Reg’l Med. Ctr.,
      909 F.3d 996 (9th Cir. 2018) ...............................................................................i, 8
21
22   United States v. Hankey,
      203 F.3d 1160 (9th Cir. 2007) ................................................................................ 8
23
24   Rules
25   Fed. R. Evid. 702 ....................................................................................................i, 8
26
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 ii
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 6 of 24 Page ID #:5373



 1                                    INTRODUCTION
 2          Plaintiffs’ theory of this case is that the rear seat belt configuration of the
 3   2017-2018 Honda CR-V (“Class Vehicle(s)” or “CR-V(s)”) is defective, unsafe,
 4   and, thus, cannot safely seat three passengers, with or without child safety seats.
 5   Pl. Mot. for Class Cert., Dkt. No. 81, at 3. Plaintiffs’ expert, Gary R. Whitman
 6   (“Whitman”), used the same methodology to conclude that there was a defect in
 7   the rear seat design that AHM’s expert, William W. Van Arsdell, Ph. D., P.E. (“Dr.
 8   Van Arsdell”), used to come to the opposite conclusion. In so doing, Dr. Van
 9   Arsdell did not rely on any qualitative standards, test any components, or rely on
10   Dr. Young’s Report.
11         AHM apparently hired Dr. Young separately to provide an independent basis
12   to contradict Whitman’s conclusions. So, Dr. Young invented a test procedure that
13   was designed for one thing—to arrive at the predetermined conclusion that the CR-
14   V’s rear seat belt configuration is not defective and not unsafe. Dr. Young’s first-
15   of-its-kind study purportedly measured the time it takes to buckle and unbuckle a
16   seat belt in various scenarios and evaluated the “handling strategies” and “visual
17   behavior” of the participants during the buckling and unbuckling process. He then
18   applied that quantitative and qualitative “data,” which were both subjectively
19   recorded, as discussed below, to an unintelligible metric (as a proxy for a non-
20   existent standard), upon which Dr. Young predictably concludes that “[t]he design
21   characteristics of the rear center and outboard seat belt restraints of the subject CR-
22   V do not create delays or safety concerns related to handling, buckling, or
23   unbuckling for adult occupants.” Pl. Ex. WW at 26.
24         In so doing, Dr. Young not only failed to use reliable and scientific methods,
25   but he also ignored the implications of the questionable timing data that he
26   recorded. Ironically, the timing data, to the extent it can even be relied upon,
27   actually validates Plaintiffs’ theory that the rear seat belt configuration is unsafe.
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 1
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 7 of 24 Page ID #:5374



 1   As such, in addition to his methodological problems, Dr. Young’s conclusions are
 2   either irrelevant, unsupported, or based on arbitrary benchmarks. Because each of
 3   Dr. Young’s conclusions is unreliable, irrelevant, or both, the Court should afford
 4   little or no weight to his Report and testimony.
 5                                    BACKGROUND
 6         AHM retained Dr. Young to “analyze and evaluate the human factors and
 7   human performance issues” in this case. Pl. Ex. WW at 2. Dr. Young described
 8   “human factors” in his deposition as “traditionally . . . man-machine interactions
 9   . . . including those that occur in everyday situations.” Pl. Ex. QQ (Deposition of
10   Douglas J. Young) at 33:17-24. Not surprisingly, then, Dr. Young is not “an
11   expert in seat belt safety.” Id. at 24:3-13. Although he has received compensation
12   from nearly every automobile company in the country (id. at 14:5-15:24), he is also
13   not an expert in seat belt or automotive design, Federal Motor Vehicle Safety
14   Standards (“FMVSS”), or National Highway Traffic Safety Administration
15   standards. Id. at 23:4-27:3; 89:6-10. Further, Dr. Young has never “designed and
16   implemented a study that was specifically intended to measure timing differentials
17   with respect to buckling and unbuckling seat belts as between a specific vehicle
18   and comparator vehicles.” Id. at 50:2-9. Dr. Young did not rely on any of
19   Honda’s 1 usability studies, did not utilize any field data (such as information about
20   how Plaintiffs and Class members described their problems with the safety of the
21   configuration and its usability), did not use FMVSS or other guidelines, and did
22   not consider inadvertent release, emergency conditions, or children seated in the
23
24
25
26   1
      “Honda,” as used herein, refers to AHM’s Japanese parent company, Honda
27   Motor Company, Ltd.
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 2
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 8 of 24 Page ID #:5375



 1   CR-V. Id. at 55:8-23; 58:21-25; 66:8-67:7; 73:4-25; 92:6-94:23. 2
 2   I.    Dr. Young’s Studies and Data
 3         Dr. Young performed certain studies, the results of which he included in his
 4   Report. The first study, in addition to the 2017 Honda CR-V, included the 2017
 5   Nissan Rogue, 2017 Toyota RAV4, and 2018 Subaru Forester. In his second
 6   study, Dr. Young included two additional vehicles, a 2017 Ford Escape and 2017
 7   Chevrolet Equinox. Each of the vehicles, except for the Subaru Forester and Ford
 8   Escape, incorporated center rear seat belts that crossed over an outboard seat belt,
 9   similar to the CR-V.
10         Dr. Young had the participants enter the vehicle and don and doff the left
11   rear seat belt. In Study 1, this was done under three conditions: (1) nothing
12   occupying the center occupant position; (2) an adult dummy in the center rear
13   occupant position, wearing the center rear lap/shoulder belt; and (3) a child
14   restraint secured in the center rear occupant position. Study 2, which involved
15   only three participants, was performed under two conditions: (1) nothing
16   occupying the center occupant position; and (2) an adult dummy in the center rear
17   occupant position, wearing the center rear lap/shoulder belt.
18         Each of the vehicles was set up with three GoPro cameras, one of which was
19   mounted inside on the roof to capture the entirety of the rear seat, a second that
20   was mounted to the front driver’s seat to capture the driver’s side of the rear seat,
21   and a third that was mounted to the front passenger’s seat to capture the
22   passenger’s side of the rear seat. Pl. Ex. WW at 14. The timing measurements
23   presented in Dr. Young’s Report were based on two research assistants viewing the
24   GoPro footage (although it is not clear which camera or cameras they viewed),
25
26   2
      In fact, according to his Report, Dr. Young relied on just the operative complaint,
     class certification briefing, Plaintiffs’ expert’s reports, and depositions of Whitman
27   and Honda’s representative, Makoto Tsurata. Pl. Ex. WW at 4.
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 3
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 9 of 24 Page ID #:5376



 1   listening for the buckling and unbuckling “clicks,” and documenting the time of
 2   the “clicks” to the nearest whole second (the GoPro cameras did not account for
 3   tenths of seconds, for example). Pl. Ex. QQ at 108:18-109:8. The two individuals
 4   were intended to serve as a cross-check for one another, and when they disagreed,
 5   instead of averaging the times they respectively noted, they had a discussion about
 6   their differences until they could come to a resolution, which discussion was
 7   unrecorded. Id. at 113:15-114:11. Dr. Young posited that this was “[s]tandard
 8   practice with regard to video analyses,” but did not point to any academic or
 9   scientific literature demonstrating this methodology. Id. at 114:12-23. Further, Dr.
10   Young could not point to any FMVSS guidance, SAE guidelines, or any specific
11   academic or scientific literature where this method of time measurement was
12   utilized. Id. at 101:3-102:23.
13         Each study participant was allowed practice trials—an opportunity to
14   practice buckling and unbuckling the seat belts at each seating position of each
15   vehicle. Pl. Ex. WW at 15; Pl. Ex. QQ at 86:2-24; 102:25-104:24. These practice
16   trials were not captured by the GoPro cameras, the timing of these trials was not
17   measured or reported, and the timing of these trials was not factored into the
18   averages that Dr. Young presents in his Report. Id. at 103:15-24. In requiring his
19   participants to practice buckling and unbuckling the seat belts at each rear seating
20   position in each vehicle before the cameras began rolling, Dr. Young admittedly
21   ignored “the extent to which extended trials and practice would change
22   performance outcomes.” Id. at 88:6-18.
23          Dr. Young then reported the average times, excluding the practice trials,
24   that it took participants to buckle and unbuckle the rear outboard seat on the same
25   side as the rear center seat shoulder strap across all vehicles for when the rear
26   center seat was empty, contained a dummy, or contained a car seat. Pl. Ex. WW at
27   16-17 (Table 1). Dr. Young’s data show that for all of the vehicles with crossed-
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 4
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 10 of 24 Page ID #:5377



 1   belt configurations, it took participants longer to buckle and unbuckle their seat
 2   belts when the rear center seat was occupied compared to when the rear center seat
 3   was empty. Id. Further, the data show that it took longer, on average, for
 4   participants to buckle and unbuckle in every vehicle with crossed-belt
 5   configurations compared to the vehicle with an uncrossed-belt configuration. Id.;
 6   see also Pl. Ex. II ¶¶ 10-12.
 7         Notably, the data shows that in the Subaru Forester, which has the
 8   uncrossed-belt configuration, it took an average participant approximately 13%
 9   longer to buckle when there is an occupant in the middle seat compared to when
10   the middle seat is empty. By contrast, the data showed that in the CR-V, which has
11   the crossed buckles at issue in this action, it took an average participant 71%
12   longer to buckle when the middle seat was occupied compared to when the middle
13   seat was empty. Pl. Ex. QQ at 115:4-118:13; Pl. Ex. II ¶ 10. Likewise, the
14   difference between buckling with an empty middle seat versus a child seat in a
15   Forester was approximately 11%, while the difference for the CR-V was 91%. Pl.
16   Ex. QQ at 123:15-125:15. Similarly, the data from Study 2 shows that, on average,
17   it took participants in the vehicles with crossed-belt configurations (like the CR-V)
18   longer to buckle and unbuckle their seats when the rear center position was
19   occupied by a dummy than it did in the vehicles with uncrossed-belt
20   configurations. Pl. Ex. WW at 19-20; see also Pl. Ex. II ¶¶ 10-12.
21         Dr. Young admitted that the increased times are “more apparent for the four
22   vehicles that have crossover designs relative to the Forester, which does not.” Pl.
23   Ex. QQ at 125:6-8. However, he insisted that this significant percentage increase
24   was not a “material difference.” See id. at 124:19-126:23. When asked what
25   metric, standard, test, or analysis he employed in determining whether timing
26   differentials constituted a “material difference,” Dr. Young could not articulate
27   anything meaningful, but instead, provided the following non-explanation:
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 5
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 11 of 24 Page ID #:5378



 1
           I would say the following: That this study evaluates the ease of use of
 2         the buckle systems that are in a variety of vehicles; vehicles that have
 3         similarities and differences, vehicles that are those that have been
           purchased quite a bit by the general motoring public. In fact, I believe
 4         these are the highest-selling vehicles for the most part in this class, and
 5         that the handling of these seat belts are essentially the same across the
           design characteristics when you consider the ways in which individuals
 6         buckle and unbuckle their belts, how they handle the belts, what they’re
 7         doing in terms of moving their limbs in certain ways, what they’re
           doing in terms of where they’re looking. And when you have these
 8         things taken together, what you see is that these designs don’t affect
 9         ease of use. And more specifically with regard to handling in terms of
           emergency situations, I wouldn’t see any differences from the
10         observations I’ve made from when one individual leans left from the
11         center position over to the left rear occupant position.
12
     Id. at 131:2-24. In other words, Dr. Young was unable to identify any actual
13
     metric whereby a timing differential would constitute a “material difference,” in
14
     terms of buckling or unbuckling a seat belt, while insisting that the significant
15
     percentage differences in the timing, other than on their face, were not a “material
16
     difference.”
17
           Seemingly unrelated to Studies 1 and 2, Dr. Young also conducted an
18
     observational “surrogate evaluation,” but did not quantify the data in any way—it
19
     was not videotaped, there was no measurement of timing to buckle or unbuckle,
20
     and there was no data reported. Id. at 132:4-134:4.3 Without any standard or data
21
22   3
       Surrogates 1 and 2 sat in the CR-V, Rogue, Forester, and RAV4, and Surrogates
     3 and 4 sat in the Escape and the Equinox. Pl. Ex. WW at 20-21. With both sets
23   of surrogates, he placed one surrogate in the rear driver’s side position, one
24   surrogate in the rear center position, and then a dummy in the rear passenger’s
     position. Id. He then had the surrogates buckle their seat belts, and the rear center
25   surrogates leaned forward and to the left, on to the surrogates in the rear driver’s
26   side position. Id. The surrogates in the rear driver’s side position then unbuckled
     their seat belt and exited the vehicle. Id. The surrogates then switched positions
27   and repeated the process. Id.
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 6
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 12 of 24 Page ID #:5379



 1   to support his claims, Dr. Young opines that he “observed no appreciable
 2   differences in buckling and unbuckling for the rear outboard surrogates in any of
 3   the six vehicles when the center passenger was leaning in their direction.” Pl. Ex.
 4   WW at 21.
 5         Dr. Young also included in his Report various “human factors analyses”
 6   based on handling of the seat belts, gazing, variability, and other factors that he
 7   contends somehow impact how long it may take a user to buckle or unbuckle a seat
 8   belt. See Pl. Ex. WW at 12-13 (explaining some “seat belt fastening behaviors”);
 9   id. at 22-25. However, Dr. Young failed to explain why variations in hand
10   placement (Figures B4, B5, B6) or gaze direction (Figures B7, B8, B9) support his
11   conclusions. These “human factors” are only material to the inquiry being tested if
12   they have an impact on how quickly or slowly a participant was able to buckle or
13   unbuckle their seat belt, which would already have been reflected in the time it
14   took each individual to do so. Dr. Young couches his conclusions in terms of the
15   times it took to buckle and unbuckle, and not in terms of these irrelevant
16   observations (Pl. Ex. WW at 18-19). although he was not able to clearly identify a
17   metric to measure what would qualify as a “material difference” between different
18   vehicles’ average buckling and unbuckling times.
19                                  LEGAL STANDARD
20         Under Ninth Circuit law, the Court may not make determinations of
21   admissibility or inadmissibility under Daubert at the class certification stage. The
22   Court should, however, consider the Daubert factors and give no weight to Dr.
23   Young’s opinions, certain of which are irrelevant and all of which are unreliable,
24   given that they are based on untested assumptions and deeply flawed methodology.
25         The Ninth Circuit explained that, with respect to admissibility of expert
26   testimony in connection with class certification:
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 7
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 13 of 24 Page ID #:5380



 1         [I]n evaluating challenged expert testimony in support of class
           certification, a district court should evaluate admissibility under the
 2         standard set forth in Daubert. Ellis, 657 F.3d at 982. But admissibility
 3         must not be dispositive. Instead, an inquiry into the evidence’s ultimate
           admissibility should go to the weight that evidence is given at the class
 4         certification stage.
 5
 6   Sali v. Corona Reg’l Med. Ctr., 909 F.3d 996, 1006-07 (9th Cir. 2018) (emphasis

 7   added).

 8         Expert testimony must be both relevant and reliable. See Daubert v. Merrell

 9   Dow Pharm., Inc., 509 U.S. 579, 591 (1993) (“[T]he Rules of Evidence—

10   especially Rule 702—do assign to the trial judge the task of ensuring that an

11   expert’s testimony both rests on a reliable foundation and is relevant to the task at

12   hand.”); Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999) (noting that

13   Rule 702 “imposes a special obligation upon a trial judge to ensure that any and all

14   scientific [and expert] testimony . . . is not only relevant, but reliable”). But,

15   “scientific expert testimony carries special dangers to the fact-finding process

16   because it ‘can be both powerful and quite misleading because of the difficulty in

17   evaluating it.’ . . . Federal judges must therefore exclude proffered scientific

18   evidence under Rules 702 and 403 unless they are convinced that it speaks clearly

19   and directly to an issue in dispute in the case, and that it will not mislead the jury.”

20   Daubert v. Merrell Dow Pharm., Inc., 4 F.3d 1311, 1319 (9th Cir. 1995) (quoting

21   Daubert, 509 U.S. at 595).

22         There is no exhaustive list of factors by which judges determine the

23   reliability of expert testimony. “Many factors will bear on the inquiry,” and courts

24   have not “set out a definitive checklist or test.” Daubert, 509 U.S. at 593; Estate of

25   Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th Cir. 2014) (citing United

26   States v. Hankey, 203 F.3d 1160, 1167 (9th Cir. 2007)). However, the “soundness

27   of [an expert’s] methodology” is crucial in keeping with reliability standards.

28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 8
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 14 of 24 Page ID #:5381



 1   Estate of Barabin, 740 F.3d at 463.
 2                                        ARGUMENT
 3           In addition to creating his own unintelligible standard to reach his
 4   predetermined conclusion consistent with AHM’s safety expert, Dr. Van Arsdell,
 5   Dr. Young’s conclusions that “[t]he design characteristics of the rear center and
 6   outboard seat belt restraints of the subject Honda CR-V do not create delays or
 7   safety concerns related to handling, buckling, or unbuckling for adult occupants”
 8   are unreliable, contain grave methodological deficiencies, and ignore the actual
 9   data. Further, certain of Dr. Young’s opinions are irrelevant. For all of these
10   reasons, his opinions should be given limited weight.
11      I.       Dr. Young’s Conclusions Are Not Reliable and Ignore the Actual
                 Data He Collected
12
13           Dr. Young can point to no industry or scientific standard to support his
14   testing of the time it takes to buckle and unbuckle seat belts. Moreover, although
15   he opined that there was no evidence that the buckling and unbuckling time was
16   any different between the CR-V and any other vehicles based on his studies, which
17   he created out of whole cloth, Dr. Young struggled mightily to actually define the
18   standard:
19
20           Q. What was the standard that you were implying in connection with your
             studies to determine whether or not, or what was going to be deemed to be
21           material?
22
             A. I would say the data tells us that the interactions of individuals with the
23           CR-V restraints is not substantially different from other vehicles. So based
24           on the data set that we’ve collected that involves peer vehicles, we can
             clearly see that the CR-V is typical of that group and not atypical in any
25           way.
26                                  *       *     *
27           Q. Okay And with respect to the timing aspect, did you have a
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 9
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 15 of 24 Page ID #:5382



 1         predetermined metric for differential and timing that you believed was going
           -- that you were going to utilize in connection with timing -- just timing
 2         differential being material versus timing differential being not material?
 3
           A.· ·I had no a prior value in mind.
 4
 5         Q.· ·Okay.· So the metric was then just for materiality regarding the timing
           differential was going -- was -- is subjective?
 6
 7         A.· ·Well, it’s based on the data set that we found with this data collection
           process. And really it’s based on the distribution of times that we collected
 8         across the various vehicles for all subjects included.
 9
           Q. So as you sit here today, can you tell me, other than subjectively, what
10         the metric for timing differential would have been that would have resulted
11         in you determining that it was material?
12         A. Depends, right…
13   Pl. Ex. QQ at 60:18-61:3; 61:20-63:11.
14         In addition to being unable to articulate the standard he used, Dr. Young’s
15   conclusions contain numerous methodological deficiencies, all of which support
16   limiting the opinion.
17         First, the averages reported in Dr. Young’s Report do not reflect real-world
18   conditions. The participants were given practice trials that were not captured by
19   the GoPro cameras, the timing of these trials was not measured or reported, and the
20   timing of these trials was not factored into the averages that Dr. Young presented
21   in his Report. Id. at 103:15-24. It seems apparent that, the more often participants
22   practiced buckling and unbuckling, the more adept they would become at buckling
23   and unbuckling within the finite period of time of the study. The results, then, do
24   not account for any user of the vehicles that may be using the seat belts for the first
25   time ever or even for the first time in a while. But when presented with that
26   concern, Dr. Young merely explained that he “didn’t really look at the extent to
27   which extended trials and practice would change performance outcome.” Id. at
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 10
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 16 of 24 Page ID #:5383



 1   88:6-18. Nor can anyone reviewing Dr. Young’s Report or data draw a conclusion
 2   about whether trials and practice would change performance outcome, because Dr.
 3   Young did not videotape the trials or attempt to measure the buckling and
 4   unbuckling times of those trials. See Gonzalez v. Harley-Davidson Motor Co., No.
 5   CV-04-0023-PHX-NVW, 2005 WL 8160757, at *2 (D. Ariz. Aug. 23, 2005)
 6   (findings in part that expert’s failure to quantify results from trial runs rendered
 7   opinion unreliable). This gross oversight (if not purposeful manipulation of data)
 8   limits the reliability of the data.
 9          Second, the method of measuring the time Dr. Young used was not
10   grounded in any academic or scientific literature. He set up GoPro cameras in each
11   of the vehicles, which displayed time to the nearest whole second (as opposed to
12   tenths of seconds), and videotaped the participants buckling and unbuckling the
13   seat belts at various seating positions. Dr. Young did not refer to the FMVSS
14   guidelines, SAE guidelines, or point to any specific academic or scientific
15   literature for his decision to gather data this way. Pl. Ex. QQ at 100:17-103:14.
16          He then had two research assistants review the video, listen for the buckling
17   and unbuckling “clicks,” and then document the time they heard the “clicks” in
18   order to calculate the average times he presented in Tables 1 and 2. Pl. Ex. WW, at
19   17, 20; Pl. Ex. QQ at 108:18-109:8. The research assistants were to serve as a
20   cross-check for one another, but there are no notes or records of any method of
21   handling disagreements on time measurements, other than that they simply
22   discussed their differences until they came to a resolution. Pl. Ex. QQ at 113:15-
23   114:4. Dr. Young does not account for the rate of error, but it would likely be
24   significant, given that measurement of the “clicks” is based purely on a human’s
25   ability to hear the audio and stop the video, at the precise moment the “click” is
26   heard, and that the video rounds to the nearest whole second. Instead of pointing
27   to any academic or scientific literature for this methodology for collecting and
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 11
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 17 of 24 Page ID #:5384



 1   analyzing data, Dr. Young vaguely explained that this protocol was derived from
 2   “standard practice with regard to video analyses and ensuring that these types of
 3   methodologies represent the kinds of measurements that are obtained in an
 4   accurate way.” Id. 114:12-23.
 5         It is not surprising that Dr. Young does not cite to any literature for this
 6   protocol, because there is nothing scientific about it. This method of recording,
 7   collecting, and analyzing the data is entirely unreliable, and undermines Dr.
 8   Young’s conclusions. See Cabrera v. Cordia Corp., 134 F.3d 1418, 1422 (9th Cir.
 9   1998) (excluding expert who “provided no explanation of ‘precisely how [he] went
10   about reaching his conclusions’ regarding the accuracy of his testing measure, and
11   could not ‘point to some objective source . . . to show that [he has] followed the
12   scientific method, as it is practiced by (at least) a recognized minority of scientists
13   in [his] field.’” (quoting Lust ex rel. Lust v. Merrell Dow Pharms. Inc., 89 F.3d 594
14   (9th Cir. 1996))).
15         Next, with respect to Study 2, Dr. Young did not provide any academic or
16   scientific explanation as to why the results of just three participants were sufficient
17   to render his methodology and conclusions reliable—his only reason for using just
18   three participants for Study 2, in fact, was that “[they] didn’t have enough time to
19   do a full study with more individuals.” Pl. Ex. QQ at 139:3-10. Dr. Young further
20   testified that Study 2 “captures essentially the same kinds of information that we
21   describe in Study 1,” and that, because “these same trends are very similar to what
22   we saw in the first study, [he did not] see any reason why this data set cannot also
23   supplement that first study.” Id. at 139:7-140:8. But he provides no basis for his
24   conclusion that observing only three participants is scientifically sufficient to
25   “supplement that first study.”
26         Notwithstanding the methodological deficiencies, the data does not support
27   Dr. Young. He has no basis to conclude that, “We found no evidence that buckling
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 12
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 18 of 24 Page ID #:5385



 1   or unbuckling times were atypical in the Honda CR-V in any of the configurations,
 2   as compared to other test vehicles” (Pl. Ex. WW at 13, 16), because his own data
 3   from his studies show just the opposite: contrary to his Report’s written
 4   conclusions, the data indicate that the crossed-belt configurations in the CR-V,
 5   Rogue, RAV4, and Equinox consistently required more time to buckle and
 6   unbuckle when the center rear occupant position was occupied and the seat belt in
 7   use.
 8          For example, the difference between buckling with an empty middle seat
 9   versus a child care seat in a Forester was 11%, but in the Class Vehicle, the
10   difference was 91%. Pl. Ex. QQ at 123:15-125:15l Pl. Ex. II ¶ 10. In fact, in every
11   vehicle with the crossed-belt configuration, it took participants longer to buckle
12   and unbuckle in all conditions than it did in the vehicles with the uncrossed-belt
13   configurations (the Forester and Escape). Dr. Young inexplicably maintains the
14   position that these percentage differences do not constitute a “material difference”
15   but could not point to any metric whereby a time differential would constitute a
16   “material difference,” in his opinion. See id. at 131:2-24. This is because, as set
17   forth above, Dr. Young has employed no academic, scientific, or industry
18   methodology in analyzing and reporting his data. Moreover, Dr. Young cannot
19   support his conclusions with experience in seat belt design and safety, and he is
20   unable to identify any specific academic, scientific, or industry literature to support
21   his methodology. His conclusions are, therefore, unreliable and should not be
22   given any weight.
23          As Dr. Young’s data makes clear, in all of the vehicles that had a crossed-
24   belt configuration (the CR-V, Rogue, RAV4, and Equinox), study participants took
25   longer to buckle and unbuckle their seat belts than they did with the Forester and
26   Escape, which have uncrossed-belt configurations. Pl. Ex. II. ¶ 10. Dr. Young
27   included vehicles with crossed-belt and uncrossed-belt configurations in his
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 13
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 19 of 24 Page ID #:5386



 1   studies, but other than collecting the data, he conducted no analysis whatsoever
 2   comparing the averages of the timing differentials between the crossed-belt
 3   vehicles and the uncrossed-belt vehicles, specifically. Pl. Ex. QQ at 112:16-25.
 4   Had Dr. Young done so, the data clearly shows that the crossed belts significantly
 5   increase the time to buckle and unbuckle, even in the ideal environment of his test
 6   conditions. Pl. Ex. II ¶¶ 10-11.
 7             Moreover, Dr. Young acknowledged during his deposition (but not in his
 8   Report) that he was aware that certain of the vehicles he chose for his studies have
 9   since undergone design changes to uncross the seat belt buckles, including the
10   Rogue, RAV4, and Equinox. Pls. Ex. QQ at 95:1-96:13. Thus, the CR-V is the
11   sole vehicle he reviewed which still has the crossed buckle configuration. Pl. Ex.
12   II ¶ 6. Not surprisingly, that critical fact was also ignored by Young in reaching
13   his conclusions.
14       II.      Certain of Dr. Young’s Conclusions Are Irrelevant Because They Do
                  Not Pertain to Plaintiffs’ Theory of the Case
15
16             As noted above, Dr. Young’s methodology purports to compare the Class
17   Vehicle to “peer vehicles,” but he does so without isolating the variable at issue—
18   whether the seat-belt configuration is crossed, the defect in this case. His
19   analysis—if you can call it that—does not, then, pertain to the relevant issue:
20   whether the defective seat belt configuration of the Class Vehicles renders them
21   unable to safely seat three rear seat passengers. Instead, it simply finds that other
22   “peer” vehicles may suffer from a similar defect, which is unhelpful to the trier of
23   fact and is, therefore, irrelevant.4
24             Dr. Young draws several additional conclusions in his Report, including
25
26   4
      Dr. Young even acknowledged during his deposition that certain of the “peer”
     vehicles he chose have since undergone design changes to uncross the seat belt
27   buckles, including the Rogue, RAV4, and Equinox. Pl. Ex. QQ at 95:1-96:13.
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 14
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 20 of 24 Page ID #:5387



 1   “[a]dult occupants can easily access and operate the safety restraints in the rear seat
 2   of the subject Honda CR-V with (and without) occupants or child car seats in the
 3   other seat positions.” Pl. Ex. WW at 26. This conclusion, however, is irrelevant.
 4   Dr. Young’s conclusion does not even reach the defect as defined in Plaintiffs’
 5   Motion for Class Certification: that because of the defective seat belt
 6   configuration, the Class Vehicles cannot safely seat three passengers in the rear of
 7   the CR-V. Mot. for Class Cert. at 1, 16. Plaintiffs have not argued that three
 8   passengers cannot physically fit in the rear of the Class Vehicles, or that the safety
 9   restraints in the rear are inoperable simultaneously. Plaintiffs’ theory is that
10   because of the defective seat belt configuration, simultaneous use of all three safety
11   restraints in the rear of the Class Vehicles is unsafe. Dr. Young’s conclusion does
12   not pertain to this theory, will not help the trier of fact, and is, therefore, irrelevant
13   and should not be given any weight.
14          Likewise, Dr. Young concludes that “[p]assenger buckling behavior in the
15   rear seat of the subject Honda CR-V is consistent with and similar to typical
16   handling actions as well as across peer vehicles within its class.” Pl. Ex. WW at
17   26. But, again, Plaintiffs do not allege that the defect at issue is that it is more
18   difficult to buckle or unbuckle the seat belts in the Class Vehicles as opposed to
19   comparator vehicles, and Dr. Young admitted as much during his deposition. Pl.
20   Ex. QQ at 35:13-36:22. Even if this conclusion were relevant, as set forth above,
21   Dr. Young’s data does not support this conclusion.
22          Dr. Young also draws the conclusion that “[b]uckling and unbuckling
23   behavior in the subject Honda CR-V and its peers is related to individual
24   characteristics and situational factors rather than vehicle design characteristics.”
25   Pl. Ex. WW at 26. This conclusion is irrelevant. First, as discussed above,
26   Plaintiffs do not allege that the Class Vehicles are defective as compared to other
27   vehicles, and whether users have difficult buckling or unbuckling rear seat belts in
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 15
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 21 of 24 Page ID #:5388



 1   vehicles other than the Class Vehicles has no bearing on whether the seat belt
 2   configuration in the Class Vehicles is defective. Further, Dr. Young’s discussion
 3   of handling actions and visual behavior, and the extent to which those principles
 4   are incorporated into his conclusions, is irrelevant. See id. at 9-10 (discussing
 5   Ebert & Reed and Monnier, et al. buckling strategies). While these human factors
 6   may impact the way in which users buckle or unbuckle their seat belts, those
 7   differences are reflected in the time it takes a user to do so. Those behaviors on
 8   their own, then, have no bearing on whether the seat belt configuration is safe. Dr.
 9   Young discusses various hand placements and buckling strategies, but conducted
10   no analysis to determine whether these various strategies make a difference in an
11   average participant’s ability to buckle or unbuckle their seat belts, and makes no
12   connection between these varying strategies and the safety of the seat belt
13   configuration.
14         These human factors variations 5 are further irrelevant because of how Dr.
15   Young decided to report his data. Dr. Young averaged the time each participant
16   took to buckle and unbuckle themselves in each vehicle. Because of that, there is
17   nothing to suggest that any variation in hand placement, gaze, or other human
18   factor resulted in faster or slower buckling or unbuckling for any given individual
19   compared to another. These observations, and conclusions that flow from them,
20   are irrelevant and should not be given any weight by the Court.
21
                                      CONCLUSION
22         For the foregoing reasons, Plaintiffs respectfully request that the Court give
23
24   5
       Further, courts closely scrutinize human factors analyses, in part, because how
     malleable and subjective they are. See, e.g., Graves v. Mazda Motor Corp., 675 F.
25   Supp. 2d 1082, 1103 (W.D. Okla. 2009) (although human factors engineering is a
26   legitimate discipline, in a forensic setting, the application of human factors invites
     close scrutiny as human factors principles can be highly subjective and thus
27   conveniently malleable).
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 16
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 22 of 24 Page ID #:5389



 1   little, if any, weight to Dr. Young’s Report in connection with Defendant’s
 2   Opposition, MSJ, or MTE Whitman.
 3
     Dated:   August 3, 2020               SHEPHERD, FINKELMAN, MILLER
 4
                                           & SHAH, LLP
 5
                                      By: /s/ Kolin C. Tang
 6
                                          Kolin C. Tang
 7                                        1401 Dove Street, Suite 540
 8                                        Newport Beach, CA 92660
                                          Telephone: (323) 510-4060
 9                                        Facsimile: (866) 300-7367
10                                        Email: ktang@sfmslaw.com

11                                         James C. Shah
12                                         SHEPHERD, FINKELMAN, MILLER
                                           & SHAH, LLP
13                                         1845 Walnut Street, Suite 806
14                                         Philadelphia, PA 19103
                                           Telephone: (610) 891-9880
15                                         Facsimile: (866) 300-7367
16                                         Email: jshah@sfmslaw.com

17                                         Robert W. Murphy
18                                         MURPHY LAW FIRM
                                           1212 SE 2nd Ave.
19                                         Ft. Lauderdale, FL 33316
20                                         Telephone (954) 763-8660
                                           Facsimile: (854) 763-8607
21                                         Email: rwmurphy@lawfirmmurphy.com
22
                                           Ryan R. Frasher
23                                         THE FRASHER LAW FIRM, P.C.
24                                         3209 W. Smith Valley Road, Ste. 253
                                           Greenwood, IN 46142
25                                         Telephone (317) 300-8844
26                                         Facsimile: (317) 218-4501
                                           Email: rfrasher@frasherlaw.com
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 17
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 23 of 24 Page ID #:5390



 1                                        Attorneys for Plaintiffs and the Proposed
                                          Class
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 18
 Case 2:18-cv-06043-GW-AFM Document 119 Filed 08/03/20 Page 24 of 24 Page ID #:5391



 1                           CERTIFICATE OF SERVICE

 2         I, Kolin C. Tang, hereby certify that on the 3d day of August, 2020, the

 3   foregoing Notice Of Motion And Motion To Limit Consideration Of The Expert

 4   Report Of Douglas Young, Ph.D.; Memorandum Of Points And Authorities was

 5   served via electronic mail and ECF on the following counsel of record:

 6         Michael L. Mallow (mmallow@shb.com)
           Rachel A. Straus (rstraus@shb.com)
 7         SHOOK, HARDY & BACON LLP
           2049 Century Park East, Suite 3000
 8         Los Angeles, CA 90067
 9                                               /s/ Kolin C. Tang
                                                 Kolin C. Tang
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   PLAINTIFFS’ MOTION TO LIMIT CONSIDERATION OF EXPERT REPORT AND TESTIMONY OF
     DOUGLAS YOUNG, PH.D. CASE NO. 8:15-cv-01985 CAS (Ex)
                                                 19
